Citation Nr: 0422936	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  95-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1968.  
He died in December 1992.

The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Hartford, Connecticut.

The Board remanded the claim in February 1997 and May 1999 to 
ensure that the appellant was given the opportunity to have 
the personal hearing before the Board that she had requested.  
In June 1999, however, the appellant withdrew her hearing 
request.  The Board remanded the claim in June 2000 and 
August 2003 for the purpose of developing additional 
evidence.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claim of entitlement 
to service connection for the cause of the veteran's death, 
and all relevant evidence necessary for an equitable 
disposition of the claim has been obtained.  

2.  The veteran died in December 1992.  The Certificate of 
Death names as the immediate cause of his death intra-gastric 
exsanguination of a gastric wall tumor due to metastases 
status post resection of squamous lung carcinoma with local 
recurrence and does not identify another significant 
condition contributing to death but not resulting in the 
immediate cause of death.

3.  VA had not granted the veteran service connection for any 
disability.

4.  The veteran's lung cancer and gastric wall tumor were not 
incurred during, or aggravated by, service.

5.  The veteran exhibited mental illness during and after his 
service, but mental illness was neither a principal nor a 
contributing cause of his death.


CONCLUSION OF LAW

The conditions causing the veteran's death were not service 
related.  38 U.S.C.A §§ 1310, 5100, 5102-5103A, 5107, 5126 
(West 2002); 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 3.303, 
3.307, 3.309, 3.312, 3.326(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The claim of entitlement to service connection for the cause 
of the veteran's death is subject to the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002) (the VCAA); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA applies 
to all claims for VA benefits filed on or after the November 
9, 2000 date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, the regulations define with 
additional specificity the duties set out there.  Id.

The Board finds that the VCAA applies to the claim at hand 
because it was pending before VA when the VCAA became law.  
Pelegrini v. Principi, 17 Vet. App. 412, 417-19 (2004).  

When a claim that is subject to the VCAA is before it on 
appeal, the Board considers whether any action required by 
that statute remains to be taken on the claim and must remand 
the claim for completion of any such needed action.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board has finds that all applicable requirements of the 
VCAA and its implementing regulations have been satisfied in 
this case.

a.  Development of evidence

The VCAA charges VA with certain duties to assist claimants 
with the development of evidence.

First, the VCAA requires VA to make reasonable efforts to 
obtain records relevant to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When the records are 
in the custody of a federal department or agency, the VCAA 
requires VA to continue to try to obtain them until it has 
been successful unless it is reasonably certain that they do 
not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The 
implementing regulation prescribes the content of the notice 
that VA must give to a claimant if it is unable to obtain 
records relevant to the claim.  38 C.F.R. § 3.159(e).  

In this case, the RO obtained the VA and private medical 
records that the appellant had identified as relevant to the 
claim.  In June 2003, the appellant submitted a VA Form 21-
4138, Statement in Support of Claim, in which she suggested 
that the medical records pertinent to the claim were already 
of record and indicated that she knew of no additional 
medical records that ought to be obtained.

Second, the VCAA requires VA to supply a medical examination 
or opinion when one is necessary to make a decision on a 
claim for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination or opinion is 
considered to be necessary under the VCAA when there is 
competent evidence on file that a disability may be 
associated with a veteran's active service but at the same 
time, the medical evidence is not sufficient to resolve the 
claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

The gravamen of the appellant's claim is that mental illness 
that the veteran exhibited during and continuously after his 
service played a part in causing his death from a gastric 
wall tumor and lung cancer, the conditions identified in his 
Certificate of Death as the immediate causes of his death.  
Because service medical records showed that the veteran was 
discharged from service with a diagnosis of schizophrenia, 
the Board in its August 2003 Remand directed that a VA 
medical opinion be obtained concerning whether his mental 
illness was caused, or aggravated, by his experiences during 
service and whether his mental illness was a cause of his 
death.  A VA medical opinion addressing these questions was 
secured in March 2004.  In contrast, because neither his 
service medical records nor his post-service medical records 
suggested that the veteran exhibited lung cancer or a gastric 
wall tumor during his service or that either condition was 
attributable to a disease or injury that he sustained during 
his service, no issue arose requiring a medical opinion 
concerning whether those conditions were service related and 
therefore, one was not obtained.

b.  Notice

The VCAA requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence VA is responsible for obtaining and which 
evidence the claimant is finally responsible for obtaining.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the notice required by section 5103 of 
the VCAA must be furnished "before an initial unfavorable 
AOJ [agency of original jurisdiction] decision on the 
claim."  Pelegrini, 17 Vet. App. at 421-22.

In this case, the RO provided the appellant notice concerning 
the evidence that was needed to substantiate her claim.  
Letters sent to the appellant in June 2002 and December 2003, 
respectively, described the type of evidence that was 
necessary to substantiate the claim, clearly delineated the 
respective responsibilities of the appellant and VA for 
obtaining this evidence (depending on whether it consisted of 
private medical records or records that were held by a 
federal custodian), requested that she submit relevant 
evidence in her possession, and, while indicating that she 
bore final responsibility for obtaining private medical 
records, offered her VA's assistance in obtaining such 
records.  Thus, the June 2002 and December 2003 letters to 
the appellant satisfied the requirements of section 5103 and 
its implementing regulation concerning what the notice to a 
claimant of VA benefits should say.  In a manner consistent 
with the statute, the letter made it clear that information 
or evidence pertinent to the claim could be submitted for one 
year from the date of the letter.

However, these notices were not furnished before the initial 
adjudication of the claim, which took place in September 
1995, before the VCAA was enacted.  Therefore, the 
requirement of the VCAA as found by the Court in Pelegrini 
that the notice issued under section 5103 of the VCAA be 
provided before the agency of original jurisdiction renders 
its initial decision of the claim, may not have been, and 
could not have been, literally satisfied in this case.  
Nevertheless, the Board finds that the ability of the 
appellant to prosecute her claim was not been prejudiced.  
See Pelegrini, 17 Vet. App. at 422.  

The VCAA seeks to ensure that before a claim may be denied, a 
claimant has an adequate opportunity to bring forward, or to 
cause VA to secure, the evidence that could substantiate the 
claim.  That purpose has been accomplished in the case of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant was notified 
in June 2002 and again in December 2003 of the evidence that 
was needed to substantiate this claim.  For more than one 
year after the date of the first of the two notices, she had 
the opportunity to submit such evidence or offer information 
by which VA could obtain such evidence before the case was 
transferred to the Board.  She responded to the June 2002 
notice by identifying additional medical records, which the 
RO then obtained.  Thereafter, the RO reviewed the claim 
taking account of the newly obtained evidence in a 
supplemental statement of the case.  After the second of the 
two notices was issued, the appellant did not identify any 
additional medical records that she thought could 
substantiate her claim.  As is noted above, she had suggested 
in a statement submitted two months before that no additional 
relevant medical evidence was outstanding.  The claim was 
reviewed again in a supplemental statement of the case issued 
in April 2004 that took into account the medical opinion that 
was obtained in March 2004.  The appellant did not inform the 
RO of evidence not now of record that she believed was 
relevant to her claim before the claims file was transferred 
to the Board in July 2004.  Since that time, the Board has 
not been notified that any such evidence exists.

Once evidence development and notice are accomplished, as 
they have been in this case, there is no prejudice to the 
claimant if the Board decides the claim.  While not literally 
the first decision in the case, a decision of the Board 
amounts for all intents and purposes to an initial review of 
the claim because the Board reviews all evidence and legal 
questions de novo.  Thus, the due process intended by the 
VCAA is substantially accomplished when, as here, the 
evidence development and notice required by that statute are 
completed in accordance with the provisions of the statute 
before the case is transferred to the Board.  

Therefore, the Board has decided the claim of entitlement to 
service connection for the cause of the veteran's death on 
the basis of the record as it now stands on this appeal.

ii.  Service connection for cause of death

The veteran died in December 1992.  His Certificate of Death 
names as the immediate cause of his death intra-gastric 
exsanguination of a gastric wall tumor due to metastases 
status post resection of squamous lung carcinoma with local 
recurrence.  The Certificate of Death does not identify 
another significant condition contributing to death but not 
resulting in the immediate cause of death.

The appellant maintains that the gastric wall tumor and lung 
cancer from which the veteran died were brought about or 
aggravated by mental illness that he exhibited during service 
and contended with thereafter.  The appellant does not claim 
that the physical conditions from which the veteran died are 
service related in any other sense.  

a.  Background

His service medical records reflect that during service, the 
veteran was treated at a military hospital for what was 
diagnosed as chronic, moderate schizophrenic reaction, 
paranoid type.  The service medical records show that he was 
admitted to the military hospital in July 1968 after being 
beaten up by other military personnel; that he was observed 
there for organic brain damage and nasal fracture as well as 
psychiatric illness but only the latter was found; that the 
hospital medical evaluation board established the psychiatric 
diagnosis in August 1968; and that the physical evaluation 
board recommended in September 1968 that he be discharged as 
unfit for further service on account of his psychiatric 
condition.  It was concluded in the reports of the medical 
board and the physical evaluation board, respectively, that 
the psychiatric condition was not incurred in the line of 
duty but existed prior to service.  However, the report 
concerning his service entrance examination, dated in April 
1968, does not attribute to the veteran any psychiatric 
abnormality.

His service medical records do not document any complaints, 
treatment, or findings referable to cancer, to include lung 
cancer and gastric wall tumors.

Service personnel records show that the veteran received a 
disability discharge from service in October 1968.

Post-service medical records show that in July and August 
1969, the veteran was treated at a state hospital for what 
was diagnosed as manic depressive illness, manic type, and in 
August and September 1969, was treated as an inpatient at a 
VA medical center for what was diagnosed as paranoid 
schizophrenia.

A letter opinion by G.J.R., M.D. that was dated and submitted 
to the RO in October 1974 concluded that although the veteran 
had schizophrenic tendencies prior to service, those 
tendencies were made worse by his experience of service.

In May 1995, the appellant filed VA Form 21-534, Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse.  

Medical evidence that was obtained thereafter included, in 
addition to the Certificate of Death referred to above, the 
veteran's terminal hospital records, an autopsy report, and a 
VA medical opinion.

The terminal hospital records were prepared at a VA medical 
center in December 1992.  They show that the veteran was 
admitted there with diagnoses of "[m]etatastic nonsmall cell 
lung cancer," dehydration, and malnutrition; that he had a 
history of "squamous cell carcinoma of the right lung, 
status post right pneumonectomy" in March 1989; that he was 
diagnosed with squamous cell carcinoma in May 1992 after a 
computed tomography (CT) scan of his chest disclosed "a mass 
in the aorto-pulmonary window"; that he was diagnosed with 
"probable radiation pneumonitis and treated with 
Prednisone" after receiving chemotherapy and radiation 
therapy that ended in September 1992; and that at the time of 
his admission in December 1992, he exhibited anorexia, weight 
loss, weakness, marked hoarseness, and left rib pain and was 
admitted as an inpatient after being seen in the oncology 
clinic.  The terminal hospital records note that his 
medications at the time of his admission were codeine, 
inhalers, colace, and the psychiatric medication Ativan.  The 
terminal hospital records relate that the veteran "was 
ambulating independently with all of his activities of daily 
living" after being hydrated and given pain relief but on 
the second day of his stay, suffered an attack of hematemesis 
and died.  The terminal hospital records do not refer to the 
effect of psychiatric illness on the general health of the 
veteran or to any part that it played in bringing about his 
death.

The autopsy report, dated in March 2003 and showing that the 
autopsy was performed the day after the veteran died, 
concluded with the following statement of "final anatomical 
diagnoses":

1.  Intragastric exsanguination secondary 
to massive tumor based ulcer, greater 
curvature....

2.  S/P resection, right lung and 
hemithoaracectomy for squamous carcinoma.  
Numerous adhesions and extensive 
anaplastic necrotic squamous carcinoma 
surrounding mediastinal and adjacent 
structures.  Solitary subdiaphragmatic 
metastasis involving greater curvature of 
stomach....

3.  Cachexia. 

The autopsy report does not refer to psychiatric illness 
specifically.

The VA medical opinion, which, as is noted above, was 
prepared in March 2004, addressed the questions whether 
psychiatric illness helped to cause the veteran's death from 
lung cancer and gastric wall tumor and whether the veteran's 
psychiatric illness was service related.  Concerning the 
latter question, the VA examiner concluded that the veteran 
had experienced a worsening of his psychiatric state during 
service, entering service with what appeared to be "pre-
morbid" symptoms of psychosis and developing schizophrenia 
(with "full-blown psychotic symptoms") during his time in 
service.  The VA examiner noted in the opinion that it was 
difficult to say whether the progression of psychiatric 
illness during service represented a deterioration that 
exceeded the normal progress of schizophrenia.  Concerning 
the former question, the VA examiner concluded:

It is highly unlikely that the 
psychiatric disorder that [the veteran] 
had was related to his death as the 
medical examination conducted by the ...VA 
medical center staff on 12-[  ]-92 seems 
to indicate that the veteran died of 
several forms of cancer and the sequelae 
from the, in particular, lung cancer as 
there does not seem to be any viable 
evidence linking cancer with 
schizophrenia or psychotic spectrum 
disorders, it is therefore, highly 
unlikely that the mental disturbance was 
indeed related to the cause of death.

b.  Analysis

When a veteran dies from a service-connected disability, 
dependency and indemnity compensation shall be payable to his 
or her surviving spouse subject to other applicable statutory 
provisions.  38 U.S.C.A. § 1310.

A claim for service connection for the cause of a veteran's 
death is a new claim regardless of the status of 
adjudications concerning service connection claims brought by 
the veteran during his lifetime.  See 38 C.F.R. § 20.1106 
(2003).  

A survivor's claim of entitlement to service connection for 
the cause of the veteran's death will be granted unless a 
preponderance of the evidence of record weighs against it.  
See 38 U.S.C.A. § 5107(b).  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the "principal" or a 
"contributory" cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  When considering 
whether a condition was a contributory cause of death, "it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c).

The broad question presented by the instant claim is whether 
one or more of the disabilities for which service connection 
is warranted, although not granted during the lifetime of the 
veteran, may be considered a principal or contributory cause 
of his death.  The evidence brought to bear on this question 
must be competent.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  When, as here, one or more medical questions are at 
issue, such as medical etiology, diagnosis, or causation, 
then usually only evidence founded on medical expertise, as 
opposed to evidence consisting of lay opinion or assertions, 
will be considered competent to address them.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999).  The appellant, who 
appears to be a layperson rather than someone trained in 
medicine, is not a competent author of evidence on the 
medical issues presented by this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to diagnose a current disability or opine as to its 
etiology).

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Direct service connection may also be granted 
for any disease diagnosed initially after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d).  If a veteran with 90 days or more of 
continuous active service develops certain diseases, 
including malignant tumors and psychosis, within one year 
after being separated from active service, then that disease 
will be considered to have been incurred in service even 
absent evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  38 C.F.R. §§ 3.307, 
3.309.

The Board notes that because his active service lasted less 
than 90 days, there could be no presumption in this case, 
regardless of what the evidence otherwise showed, that the 
veteran incurred tumors or psychosis during service.  See 
38 C.F.R. § 3.307.  

The medical evidence of record establishes that the immediate 
causes of the veteran's death were gastric wall tumor and 
lung cancer.  The appellant does not dispute that 
proposition.  

Service connection for the cause of the veteran's death could 
be granted in this case if there were medical evidence 
sufficient to show that the gastric wall tumor and/or lung 
cancer was attributable to a disease that began, or was 
aggravated, during the veteran's service or to an injury that 
the veteran sustained during his service

However, there is no medical or lay evidence that the veteran 
was found to have malignant tumors of any kind prior to March 
1989.  The appellant does not so contend, and has not cited 
any evidence to that effect although the RO's letters of June 
2002 and December 2003 invited her to identify such evidence.  
The veteran's service medical records are devoid of any 
reference to tumors or cancer.

Accordingly, the Board concludes that the gastric wall tumor 
and lung cancer cited in the Certificate of Death as the 
immediate causes of the veteran's death were not service 
related.

In contrast, the medical evidence on file indicates that the 
psychiatric illness with which, the evidence shows, that 
veteran suffered during and after service is incident to his 
service.  Because no psychiatric defect, infirmity, or 
disorder is noted in the report concerning the entrance 
examination that the veteran underwent in April 1968, the 
presumption of soundness, that he entered service free of 
such an abnormality, arises.  38 U.S.C.A. §§ 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2003).  This presumption of 
soundness may be rebutted only by clear and unmistakable 
evidence that the psychiatric illness of the veteran existed 
before his acceptance and enrollment into service and was not 
aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 03-03 (2003).  As the record 
stands now, the presumption of soundness concerning 
psychiatric illness has not been rebutted:  even if it were 
shown clearly and unmistakably that the veteran had psychosis 
before entering service, the VA medical opinion obtained in 
March 2004 does not represent clear and unmistakable evidence 
that any such psychiatric illness was not aggravated by that 
service.  Rather, the VA medical examiner who prepared the 
opinion indicated that he was unable to form a conclusion 
about whether the progress of the veteran's schizophrenia 
during service represented aggravation or the natural course 
of such a disease.  Further development of medical evidence 
would be needed to resolve this question.

Such evidence development is not needed to resolve the claim, 
however.  Even if the veteran's psychiatric illness were 
shown to be service related, none of the medical evidence 
supports the proposition that this illness played a part in 
the production of death.  The March 2004 VA medical opinion 
concludes that it is "highly unlikely" that psychiatric 
illness helped to bring about the veteran's death.  The 
December 1992 terminal records and the March 1993 autopsy 
report do not indicate that psychiatric illness had anything 
to do with the veteran's death.

Accordingly, because it is not supported by medical evidence, 
the claim of entitlement to service connection for the cause 
of the veteran's death will be denied.  The doctrine of 
reasonable doubt is not for application because the 
preponderance of the evidence is against the claim.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



